Case 5:12-cv-00508-XR Document 186 Filed 01/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

UNITED STATES OF AMERICA
Petitioner,

Vv.

A 46.175 ACRE TRACT OF LAND,
MORE ORLESS

NO. SA-12-CV-508-XR

Respondent.

Can (O) Lan Lan 6an Gn Lon On oa) tan on

AGREED JOINT MOTION TO RELEASE MONEY HELD IN THE
FEDERAL COURT REGISTRY
On November 9, 2016 this Court ordered that $1,200,000.00 be placed in the

Registry of the Court pending resolution of the dispute as to which party is to receive
these funds (ECF 184).

The parties have resolved this dispute and it has been agreed that Claimant
Cantera-Parkway Development Partnership of SA, LP (*“CPDP”) (ECF 83), and Alberto Berlanga
Bolado, individually is to receive said disputed funds, including any interest accrued thereon.

It is further agreed that the release of the money, plus accrued interest, should be paid by
check made out to Davis Cedillo & Mendoza IOLTA Account as more fully set out in the
parties agreed proposed Disbursement Order.

January [ £42020 AGREED Tg

 

ROL OL. RIGS & ASSOCIATES
115 E. Travis, Suite 1645

San Antonio, Texas 78205

Ph: (210) 222-2102

Fax: (210) 222-2898

SBN: 16935900
rrios(@rolandorioslaw.com

1

 
Case 5:12-cv-00508-XR Document 186 Filed 01/16/20 Page 2 of 2

GILBERTO HINOJOSA & ASSOCIATES, P.C.
622 E. St. Charles St

Brownsville, Texas 78520

(956) 544-4218 (Telephone)

CANTERA-PARK WAY DEVELOPMENT

PARTNERS OF % L.P

Eric D. Sherer

Texas Bar No. 18237890

Sherer & Associates. PLLC

18756 Stone Oak Parkway, Surte 200

San Antonio, Texas 78258

Tel. (210') 696-6645

Fax. (8661 305-5823
esherer(2Qsherer_legalahinojosa@ghinojosalaw.net

PLAINS CAPITAL BANK.

 
